 72DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is further recommended that the complaint be dismissed insofar as it relates tothe discharge of Sherman Wilder.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrderof a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we herebynotify our employees that:WE WILL NOTdiscourage membership in Retail,Wholesale and DepartmentStore Union,AFL-CIO,or any otherlabororganization of our employees, bydiscriminating in regard to their hire or tenure of employment,or any term orcondition of employment.WE WILLNOT interrogate our employees concerning membership in or theiractivities on behalf of the aboveUnion,or of any otherlabororganization.WE WILLNOT maintain or enforce any rule prohibiting our employees,duringnonworking time, from distributing literature in nonworking areas in support ofRetail,Wholesale and Department StoreUnion, AFL-CIO,or any other labororganization.WE WILL NOTin any other manner interferewith,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions to join or assist Retail,Wholesale and Department StoreUnion, AFL-CIO,or anyother labororganization,to bargain collectively through representativesof their own choosing,to engage in concerted activitiesfor thepurposes of col-lective bargaining or mutual aid or protection,or torefrainfrom any or all suchactivities,except to the extent that such rights may be affectedby anagreementrequiring membership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of theAct, asmodifiedby the Labor-ManagementReporting and DisclosureAct of 1959.WE WILLoffer JosephLandryimmediate and full reinstatement to his formeror substantially equivalent position,withoutprejudice to his seniority or otherrights and privileges,and make whole Joseph Landry and Sherman Wilder forany loss of pay suffered as a result of the discrimination against them.All our employees are free to become,remain,or refrain from becoming or re-maining members of any labor organization.GOTHAMINDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,24 SchoolStreet,Boston,Massachusetts,Telephone No. 523-8100,if they have any questionconcerning this notice or compliance with its provisions.Harris Paint Company, a wholly-owned subsidiary of Bernz-O-Matic Corp.andTeamsters,Chauffeurs and Helpers LocalUnion No. 79,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, Independent.Case No. 12-CA-2780.December 14, 1964DECISION AND ORDEROn July 21, 1964, Trial Examiner John F. Funke issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in unfair labor practices as alleged in the complaint, andrecommending that the complaint be dismissed in its entirety, as set150 NLRB No. 15. HARRISPAINT COMPANY, ETC.73forth in the attached Trial Examiner's Decision. Thereafter, the Gen-eralCounsel filed exceptions to the Trial Examiner's Decision and asupporting brief.The Charging Party adopted the General Counsel'sexceptions and brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings arehereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the General Counsel's exceptions and brief, and theentire record in this case, and hereby adopts the Trial Examiner'sfindings,2 conclusions, and recommendations, with the modificationsherein indicated.[The Board dismissed the complaint.]'We hereby correct the following inadvertent errors of the Trial Examiner: (1) Inparagraph III.A 3 the name "Lee Perkins"should be substituted for "Leroy Perkins" ;(2) in footnote 13 the name"Tommy Young"should be substitutedfor "Arlie Cole."2 Contrary to the Trial Examiner,we do not believe that the dismissal of the Section8(a)(1) and(3) allegations of the complaint In this case is entirely free from"seriousmisgivings."The evidence adduced by the General Counsel raises more than a suspicionofwrongdoingHowever, such suspicion does not amount to that preponderance of theevidence necessary to find a violation of the Act.The Trial Examiner's findings rest Inlarge part upon his credibility resolutions.It is the Board's policy not to overrule aTrial Examiner's resolutions with respect to credibility unless,as is not the case here, theclear preponderance of all the relevant evidence convinces us that the resolutions were in-correct.Standard Dry Wall Products,Inc.,91 NLRB 544, 545,enfd 188 F. 2d 362(CA. 3)In adopting the Trial Examiner's findings,we do not adopt that part of hisdecision in which he discusses the circumstances under which a supervisor's knowledge ofunion activities may be Imputed to the corporate respondent and his stated reasons for notresolving the credibility issue concerning the alleged interrogations that took place onOctober 30, 1963TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed November 4, 1963, and an amended charge filed December 11,1963, by Teamsters,Chauffeurs and Helpers Local Union No. 79,IBT, herein calledLocal 79 or the Union, against Harris Paint Company,a wholly-owned subsidiary ofBernz-O-Matic Corp.,herein called Harris or the Respondent,the General Counselissued a complaint and amendment to the complaint alleging Respondent engaged inunfair labor practices within the meaning of Section 8(a)(1) and(3) and Section2(6) and(7) of the Act.The answer of Respondent denied the commission of any unfair labor practices.This proceeding,with all parties represented,was heard before Trial ExaminerJohn F. Funke at Tampa, Florida,on February 17, 18, and 19, and at the conclu-sion of the hearing the parties were given leave to file briefs.An able brief wasreceived from the Respondent on April 13, 1964.Upon the entire record in this case and from my observation of the witnesses, Imake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a corporation organized and existing under the laws of the State ofFlorida and having a plant at Tampa, Florida, where it is engaged in the manufac- 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDture, sale, and distribution of paints and related products.During the past year Re-spondent shipped paints and related products valued in excess of $50,000 directlyfrom Tampa, Florida, to points and places outside the State of Florida.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.II. LABOR ORGANIZATION INVOLVEDLocal 79 is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The facts1.BackgroundAccording to Michael Catena, its president, Harris had been sold in 1962 to RapidAmerican Company, which subsequently sold it to McCrory Corporation, a chain ofretail stores controlled by Rapid American.At the time of and prior to this sale toMcCrory, Harris was selling both McCrory and S. H. Kress Company, a competingchain of retail stores.The dollar value of these sales amounted to approximately35 percent of Harris' total sales with the sales to Kress varying from 10 to 15 per-cent of the total.' In March of 1963 reports were published that Rapid Americanwas to sell Harris to McCrory and Kress informed Rapid that this would endangerthe Kress account.When the sale was completed in April 1963, Kress said it wouldcancel its contract and seek another source of supply.There were further dis-cussions between Harris and Kress while Catena tried to line up a new supplier forKress with a cancellation deadline fixed for December. (Why Kress did not seek itsown supplier is not revealed.)On Monday, October 28, Catena, in New York, re-ceived assurance from the Vita-Var Corporation that its Texas Products Companywas ready to supply Kress.On the next day, October 29, Catena so advised Kressand also told Calvin Chunn, superintendent of Harris, not to manufacture any morepaint for Kress.On the 30th Catena called Jack Lawrence, office manager for Harris,and told him to tell Chunn to lay off 10 employees. (Harris employed approxi-mately 85 employees.)J.W. Hughes, president of Local 79, testified that on a Sunday in late October twoemployees of Harris (Robert Reedy and Joseph Brickman) came to his home to getunion authorization cards.Hughes gave them 16 cards and told them that in orderto get an election they would have to have cards signed by 30 percent of the em-ployees.Hughes did not hear anything for 3 or 4 days, when employees began call-ing him to tell him they had been laid off.Hughes told them to get together and seethe Union's attorney, Robert Frank.By telegram dated November 1, Hughes re-quested recognition and bargaining negotiations on behalf of Local 79, and on thesame date Lawrence replied that Catena was out of town and would reply when hereturned.(General Counsel's Exhibits Nos. 5 and 6.)On November 4 Frank fileda petition for an election in Case No. 12-RC-1828 and the unfair labor practicecharge herein. (General Counsel's Exhibits Nos. 2 and 1(a).)The charge allegedthat 10 employees were discriminatively discharged on October 31 and was lateramended to allege the discriminatory discharge of another employee on Novem-ber 11.The complaint was amended at the hearing to allege that three other em-ployees were discharged for discriminatory reasons on November 4.2 It is againstthis background, for I credit the testimony of both Catena and Hughes as to the factsabove set forth, that the allegations of the complaint must be measured.2.Violations of 8(a)(3)a.The shipping room employeesOf the 10 employees laid off on October 31, 5 worked in the shipping room. Thesewere Robert Reedy, Jr., Joseph Brickman, Vincent Eleuterio, Cecil T. Bradley, andNoel Thomas.Brickman and Reedy testified that after they picked up the 16 cards at Hughes'home on Sunday, October 27, they drove to the home of Giles Trull where Trull andBrickman signed cards.Reedy did not sign on that day, for reasons not revealed,'Another 35 percent was soldto Harris Paint stores and the remainder to dealers.2 The motion by counsel that the Trial Examiner reconsider his ruling at the hearingand strike the amended complaintis again denied.See Rule15(b), Federal Rules ofCivil Procedure. HARRIS PAINT COMPANY, ETC.75but testified, after some confusion, that he signed on Monday .3There is furtherconfusion as to what took place with respect to the cards on Monday for Reedy testi-fied at one point that "mostly we held on to them," at another that he kept them inthe glove compartment of his car, and at another point that he thought he gave someto Brickman and Eleuterio.He could not remember if he passed out any cards him-self on Monday.At noon he went to Acme Freight (across the street from Harris)to pick up more cards which Hughes was supposed to leave there but the cards hadnot been left. (They were picked up by Brickman and Mrs. Reedy the next day,Tuesday.)Reedy did not participate extensively in the distribution of the cardsother than to give them to Brickman and Eleuterio for distribution among the em-ployees. (Reedy stated he signed one employee in the varnish department and passedout cards in the men's restroom but when and with what result is not made known.)Brickman testified that he had or received eight cards on Monday and signed eightemployees, six of whom he named. He testified that he signed the employees "mostlyon break," that the signing took place behind the shipping office, that no supervisorwas present, and that no supervisor saw the employees sign or return the cards tohim? Brickman delivered the signed cards to Reedy.Eleuterio was a voluble witness, exceptionally hostile toward the Respondent, andwhose testimony was confusing and contradictory.He testified that on Monday hewas approached by Reedy and asked to sign a card, that he told Reedy he would haveto think about it, and that he signed the next day on break time .5He talked to otheremployees and stated it appeared they all wanted to join.6 Eleuterio testified that hetalked to an employee in the mixing department named Tex Shrewsbury (named inthe complaint as Cilie Shrewsbury, Jr.), and that he asked Reedy for 15 cards forShrewsbury which he gave to Shrewsbury at lunch hour. At the same time Eleuteriosaw Noel Thomas and asked him if he wanted to sign and Thomas told him to givehim two cards.Noel Thomas stated that he signed a card a day or two after the other employeessigned (this conflicts with Eleuterio's testimony as to date) and was told at the timeby Eleuterio that he did not need his card since he had enough. Thomas had beenemployed by Respondent for about 31/2 years at the time.Cecil Bradley stated that he had worked in the shipping department for about3months before he was fired, having transferred from the mixing department at hisown request following trouble with one of the employees there.On either Tuesdayor Wednesday Bradley signed a card in his automobile parked across the street fromthe plant.The signing took place at lunch time and he was in the car with his wife,both of whom had been given cards by Reedy. After signing he returned the cardsto Eleuterio at break time.There is no dispute concerning the time or circumstances of the discharge of theshipping department employees.Chunn testified that on Thursday morning he told the foremen, Young and Cole,and the forelady, Bertha Taylor,7 that he had been instructed to lay off 10 employeesand that he would select them himself.Chunn selected the 5 employees in the3His testimony:Q. (By the GENERALCOUNSEL.)Can you tell in relationto yourtermination onThursday, October 31,when you signed the card"A. No.Q. (By the TRIAL EXAMINER )Was it before or after your termination?A. I don't know.Q. You don't recall whether you signed the card for the union before or after youwere terminated?A. Oh, it was before.Q. Can you tell us when it was approximately"Q. (By the TRIAL EXAMINER ) You were terminated on Thursday, is that right?A. Yes.TRIAL EXAMINER: Do you recall whether it was Monday, Tuesday, Wednesday orThursday?A. It was Monday.4Reedy testified that Hughes instructed them, when he gave them the cards, to "takethem and keep quiet, get them filled out as quickly as possible and return them to me"GAt one point in his testimony Eleuterio stated he received his card from F,iickman.9Whether Eleuterio meant all the employees in the plant or all the employees in theshipping department is not clear but the latter is the more reasonable suppositionv Young was foreman of the shipping department, Cole of the mixing department, andTaylor of the labeling department. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipping department to be discharged and about 4:30 Young collected them andChunn came to the shipping department and simply told them 10 employees wouldhave to be let go due to slack work. Each of them received two checks, one for theworkweek which had ended Wednesday and one for Thursday's work .8 Eleuteriotestified that he told Chunn the layoff was due to union activity in the plant and thatChunn "made out he knew nothing about the union." There is no testimony thatany of the other employees made any comment.With respect to the shipping department employees, Chunn stated that he chose tomake the largest number of layoffs in this department because employees from pro-duction could be used in shipping if necessary while shipping employees did not havethe skills required in production.As to the selection of the five individual employees,Bradley was the first selected because he had had trouble in themixingdepartmentand had asked to be transferred to shipping .9Of the other four, all were engaged inpulling store orders (McCrory and Kress) and the loss of the Kress account left themvulnerable.b.The layoffs in the labeling departmentThree employees were laid off in the labeling department. These were Mary AnnThomas, wife of Noel Thomas, Ethel Pugh, and Ruby Bradley, wife of Cecil Bradley.ioMary Ann Thomas testified that she had worked, with three interruptions of serv-ice, for Harris since 1957 in the labeling department.Her last period of uninter-ruptedservicehad been about 21/2 years.Her forelady was Bertha Taylor. Thomasnot only signed a union card at break time on October 29 but also asked employeesEthel Pugh and Coopy Pippin to sign one. (Pugh signed in the restroom.)OnOctober 31 at 4:30 Taylor asked her, Ethel Pugh, and Ruby Bradley to stay, thatChunn wanted to talk to them. Chunn came to the label room and told them thatdue to the loss of the Kress account he had to lay off 10 employees and that theywere part of the 10.He started to walk away and Taylor asked him if he did nothave checks for the girls and he handed them to her and Taylor gave them to thegirls.Pugh told Taylor that they were being let go because they had signed unioncards and Taylor said she did not think any of her girls were involved in that.Ethel Pugh testified she had worked for Harris on three different occasions, thelast period of employment commencing in August 1963, and terminating on Octo-ber 31.On her last employment she worked in the spray department with HazelBauchard.11On either the Tuesday or the Wednesday of the week she was laid offPugh signed a card at the request of Thomas in the ladies' room. Pugh also testifiedto a conversation with Nan Cole, wife of Arlie Cole, in which Cole told her "they"knew (Pugh stated she did not know who was meant by "they") that three girls hadsigned union cards and knew who two of them were. She was laid off at 4:30 p.m.under the circumstances testified to by Thomas. Pugh, however, met Chunn as shewas leaving the plant and told him she was laid off because she had signed a card.Chunn denied knowing anything about union activity within the plant. Pugh alsotold Taylor this was the reason she was laid off.Ruby Bradley was employed by Harris in the labeling department for about 11/2years before her layoff. She was the wife of Cecil Bradley. She signed a union cardon Tuesday, October 29, at the request of her husband. She testified to the circum-stances of termination on October 31 and corroborated Pugh's testimony that Pughtold Taylor she was being laid off forsigning aunion card and that Taylor repliedthat none of her girls would do a thing like that.Chunn's reasons for selecting Thomas, Pugh, and Bradley were simple.Thomasand Bradley were selected because their husbands had been laid off and Chunn'sexperience had been that when a husband or wife was discharged it was sound policyto discharge the remaining spouse.He cited an instance to support this conclusionPugh was selected because, as of the date of her last employment, she was the juniorfemale employee.c.The layoff of PerkinsLeroy Perkins was employed by the Respondent at the time of his layoff as a liquidfiller and had a record of just short of 16 years' employment with Harris.He didnot sign a union card until after his layoff and his son, Lee Lydon Perkins, also em-8 Catena testified that ww hen he instructed Chunn to lay off the men on Thursday be hadforgotten that the pay period had been changed from Thursday to Wednesday.6 This involved an argument between Bradley and an employee named Norman Greauzat the varnish tank which almost resulted in a fight10According to Taylor there were 13 women employed at the time.11The departments were not contiguous but employees were interchanged. HARRISPAINT COMPANY, ETC.77ployed at Harris, testified that his father "wouldn't go near one."Lee further testi-fied that Forelady Bertha Taylor told him, after his father was laid off and referringto the signing of union cards, "Don, we don't think your father would do anythinglike that.He's sort of like a company man." 12Leroy Perkins testified that he had started toward the clock at quitting time onOctober 31 when Stan Wagner told him Chunn wanted to see him. Chunn cameover after 5 or 10 minutes, told him he "hated to tell him mighty bad," that he hadword from Catena in New York that he had to lay off 10 men and that Perkins wason the list.He then gave him his checks.Since there was admittedly no union activity on the part of Leroy Perkins the Gen-eralCounsel introduced evidence of union activity on the part of Lee to establishmotivation.Lee, who was still employed by Harris at the time of the hearing, testi-fied that he signed a union card during the period of union activity (probably Octo-ber 29) in the McCrory section of the shipping department.Reedy gave him thecard and he testified that no one else was present when he signed. Later "a coupleof guys" asked him who was giving out the cards. Reedy refused to tell them butthat he did get cards for them. Later he gave three cards to an employee namedJimmy Godwin and six or seven to Norman Greaux. On a day fixed as the day be-fore the layoff Perkins testified that Tommy Young came up to him in the McCrorysection and asked why he had signed one of those "god-damn cards."When Leeasked him what cards, Young told him the union cards and that it was a bad time tobe signing them and to be trying to get a union in, especially the Teamsters.13Headded that it was just before Christmas and he would hate to see anybody laid offbut that work slacked off at that time of year and things could get rough.Chunn's testimony at the hearing as to his reasons for selecting Leroy Perkins forlayoff had best be quoted directly. It follows:Then in the Handfilling Department we had Leroy Perkins and Washington.Now, Washington, in addition to his duties in the specialty building, he alsofilled in at the varnish plant when one of those individuals were not present.At the varnish plant we have two shifts of two men each, and if one of thosemen couldn't show up we'd have to have somebody else to be there, becauseone man, it was dangerous for one man to be there by himself. So when one ofthose men were off or something, we put Washington in his place.Q. All right.Now, who is in charge of this department, the foreman in thisdepartment?A.Well, the group leader over there was Stan Wagner.Q. Did you talk to him about-A. I talked to Stan Wagner. I told Stan Wagner that I had selected Leroy togo, and he said that was a good idea, that-Q. Did he say why it was a good idea?A. Yes, he did.He said Leroy had very little mechanical ability and hecouldn't operate the machine.Now, Leroy also, due to, you might say forget-fulness or negligence or anything, that he had the habit of, when he was pump-ing liquids into the large tanks upstairs, running them over pretty consistently,and he had done this on numerous occasions, run these tanks over with paint,varnish or thinner or oil, at considerable expense to the Company. But on eachone of these occasions, after a fellow does that so many times, you would say,well, we ought to let him go, but my heart wouldn't let me lay Leroy off. Butin this particular situation here, we have an operation over there which requiresthree men and we had to have three men that could operate.Q. Could you give us some background as to what Leroy has been doing atthe plant in the past?A. Leroy at all times that I can remember, has worked in this HandfillingDepartment.Now, part of his duty has been to fill turpentine into cans, and indoing this we have what we call a capping machine, and whenever the cappingmachine would get out of order, Leroy couldn't fix it, he would have to call forStan or the maintenance man or George or some of the other boys to fix themachine for him, showing that he had practically no mechanical ability.d.The layoff of Cilie ShrewsburyShrewsbury testified that he had been employed as a master tinter at Harris for5 years when he was laid off and that his helper was Lowell Breeding.When he waslaid off he was told by Chunn that Harris had lost the Kress account and did not havev Taylor denied this conversation.23 Both theinquiry and the remark were denied by Young. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDroom for two tinters. Shrewsbury stated that Breeding had been there only 2 yearsand that he had taughtBreedingto tint and that he asked Chunn why he was beinglaid off instead of Breeding.Chunn's reply was that Breeding had previously workedin the lab and that Chunn could use him in the lab and also on tinting. Shrewsbury,responding to leading questions by the General Counsel, then testified that he toldChunn that he thought Chunn was lying and that "it had something to do with theunion."Despite the testimony of Eleuterio that Shrewsbury asked for cards to dis-tribute and that he gave him 15, Shrewsbury stated that he did notsigna card untilafter he was laid off, did not attend any meetings, and did not distribute any cards.14Chunn testified that there were three tinters in the plant, one of whom was notthen tinting.Faced with a choice between Breeding and Shrewsbury he pickedBreeding for retention because he thought him the better tinter. Shrewsbury wasrecommended for a job at a company referred to as Protected Coatins by Chunnand was employed by it. Chunn denied that Shrewsbury was a master tinter, statingthat he had never heard of a master tinter and also stated that, while Shrewsbury hadtaught Breeding tinting, Breeding was not Shrewsbury's helper.e.The layoff of TrullGiles Trull had been employed by Harris as a driver for 21/2 years with a breakin service of 2 or 3 months.He had been reemployed on March 4, 1963. He drovethe Florida route, making deliveries to the Harris stores.He was laid off on Monday,November 11.Trull testified that he signed a card with Local 79 before he was laid off. Trullstated that on the day of his layoff he had been loading paint on his truck when JoeBrickman drove by and stopped and they "shot the breeze, I guess for two or threeminutes."Tommy Young, his foreman, observed them and later that day (it wasquitting time) told Trull that Chunn wanted to see him.Trull waited and Chunncame out, handed Trull his check, and told him one of the drivers had to be laid offand the driver was Trull.Trull protested the fact that he had no notice and askedChunn if it was on account of the Union. Chunn walked away. Trull testified thathis supervisor when he was on the road, Mr. Baldwin, knew nothing of the dischargeuntil he turned in his expense money to the trucking lessor.Trull then testified to a conversation he had had with another driver, Gene Cadle,during the week preceding his discharge. In this conversation, which took place inthe yard while Cadle was hooking up his trailer, Cadle asked him if he had filled outa union card and Trull said he had. Cadle told him he was crazy and Trull told himthat while the drivers were making good money the boys in the plant were not mak-ing anything.Trull stated he looked up and Tommy Young and a pusher namedBilly Devore were "standing in the door listening to us."On cross-examination Trulladmitted that he did not mention the Union in the presence of Young and Devoreadding "but they were looking for it, they knew what we was talking about." 15Catena testified that after the unfair labor practice charges were filed on Novem-ber 4 he instructed Chunn not to lay off or hire any men. The loss of the Kressaccount, however, eliminated the necessity for the Houston run, which was an ex-clusively Kress delivery and either an over-the-road driver or a local driver could belaid off.Trull was selected because he was the most recently hired driver and it wasdecided to keep the over-the-road drivers. In evaluating Trull's seniority Catenafixed March 3 as the date and excluded his prior employment with Harris adding,"We felt as we did in some of the other people we laid off, that if they were not re-liable enough to stay on the job over a long period of time, that would have to betaken into consideration in determining layoffs."Catena explained that Trull waslaid off on a Monday because Trull had made an early delivery on Saturday and didnot return until Monday and the Company then permitted him to work all day.f.The discharges of Gray, Williams, and HayesUnlike the other employees, who were laid off for economic reasons, Eddie Gray,James Williams, and Nathan Hayes were discharged for cause on November 1.14 On redirect, and again in response to leading questions, Shrewsbury testified that hereceived a bundle of cards from Eleuterio and gave them to Norman Greaux, but that hedid not know what they were.15Young denied overhearing this conversation. I do not believe, in view of this denial,that Trull's testimony can establish any more than that Trull believed he was overheard.His statement that "they knew what we was talking about" is worthless as evidence ofknowledge. HARRIS PAINT COMPANY, ETC.79Gray testified that he signed a union card in the restroom on Tuesday, October 29,and that later that day Cole, his foreman, asked him if he had heard about theUnion and if he had signed a card.16Gray denied hearing about the Union andasked him, "What card?"Gray was absent on Thursday, October 31, and statedthat when he reported on Friday shortly before noon Cole, who was standing withChunn, gave him his check and told him he could not use him any more. Grayadmitted being absent on Monday, October 28, Wednesday, October 30, Thursday,October 31, and to reporting late on Friday, the day he was terminated.The Respondent's records 17 show that Gray was absent on Tuesday, October 29,and on Thursday and Friday, October 31 and November 1, and that he was dis-charged for absenteeism on November 1. Interrogation of Gray's knowledge ofunion activity was denied by Cole.Absenteeism was the sole reason for discharge.James Lee Williams was employed in the mixing department under Arlie Cole forabout 5 months prior to his discharge on November 1.Williams testified that onTuesday, October 29, Cole came to him and asked him how he was doing and if hehad heard anything about a union and Williams told him he had not.18Williamswas then asked if he would tell Cole if he did know and Williams said, "Sure."Williams was sick on Thursday and Friday and stated his wife had called in 19 andthat when he reported on Saturday morning he saw Chunn who told him he had beenlaying off for 2 days and they had to let him go.Williams returned on Monday toverify with Cole the fact that his wife had called in and Cole told him that it was nouse, that they understood he was mixed up with the union business along with NathanHayes and Eddie Gray.20 Chunn told him it was Cole's decision.Williams did notsigna union card until after he was discharged.Respondent's records21 indicatethat he was absent October 30 and 31 and Novem-The only reason given for this discharge wasabsenteeism.Nathan Hayes had been employed by Harris for about 2 months when he was dis-charged.Hayes testified that he stayed home for J'a couple of days" because his wifewas having a baby and that when he reported for work on Friday, November 1, hewas discharged by Cole, who told him he thought he had quit.Hayes stated he hadsent word by Eddie Gray on Wednesday night to Cole that he would be absentHayes did not sign a union card or engage in any union activity.Respondent's records22 andthe testimony indicate Hayes was absent October 24,25, 28, 29, 30, 31, and November 1. This would establish 7 successive working daysof unexplained absence.Although Hayes denied being absent the entire week of hisdischarge I credit the records.The onlyreasongiven for his discharge was hisabsenteeism.3. Independent violations of Section8(a)(1)The complaint alleges five independent allegations of Section 8(a)(1).The firstthree of these refer to interrogation on the part of three minor supervisors 23 directed,in each case, to an individual employee. Since the General Counsel has submittedneither oral argument nor a brief there is no means of knowing on which testimonyhe relies to support these allegations nor which employees were allegedly unlaw-fully interrogated for there is testimony as to five incidents which might constituteinterrogation.One of the three incidents presumably relates to the interrogation ofLeroy Perkins by Foreman Young(supra).Norman Greaux, an employee in mix-ing, testified that Foreman Cole asked him, the day before he signed a card (fixedas October 30), if anyone had approached him and asked him to sign a card. He told10Denied by Cole.17Respondent's Exhibit No. 7.10Denied by Cole19Mrs. Williams was not called as a witness20 Denied by ColeRespondent's Exhibit No. 9.22Respondent's Exhibit No. 8.21These were Arlie Cole, Tommy Young, and Bertha Taylor. Although Respondent hasdenied their supervisory status it is clear from the record that each was in charge of aseparate department of the plant, responsibly directed the employees in his department,and was inturn responsible to Factory Superintendent Chunn.Each was paid on a salarybasis.In view of this and other testimony I find Cole, Young, and Taylor, were supervisorswithin the meaning of Section 2(11) of the Act.,775-692-65-vol. 150-7 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDCole no one had and that ended the conversation.On cross-examination Greauxtestified that at a later date Cole asked him if he had signed a card and asked himabout the Union.Robert Reedy testified that he reported late for work on Wednesday, October 30,and met Young and Taylor in the south overflow. According to Reedy he explainedtoYoung why he was late and that Taylor asked him what he thought about theUnion and that he just shrugged his shoulders 24In addition to these three incidents, which I assume are the ones referred to in thecomplaint, Eddie Gray testified that Arlie Cole asked him, on the day he signed acard, if he had signed a card and what he knew about the Union, and James Williamstestified that during the week the employees were laid off Cole asked him if he hadheard about a union trying to get started.Each of these allegations was denied by the supervisor involved.Paragraph 5(d) of the complaint alleges that the Respondent, through Arlie Cole,engaged in unlawful surveillance of employees' union activity on or about October 29.From testimony which is largely undisputed it is found that at quitting time onOctober 29 Arlie Cole was on the roof of the Harris plant. The employees' parkinglot was adjacent, to the plant and could be observed from the position taken by Cole.Cole testified, and I credit him, that he had gone to the roof to check the pitch pocketsfor water after a rain.Among the employees who left the building and went to theparking lot at this time were Eleuterio and Lowell Breeding.According to Eleuterio,Breeding had promised to sign a union card and Eleuterio asked him if he wanted tosign then.Breeding agreed and signed a card for Eleuterio on the bumper of a caron the lot 25About this time another employee started calling, "Birdie on the roof,birdie on the roof," and Eleuterio looked up and saw Cole.Cole was squatting andlooking down and Eleuterio told him to watch out, he might fall off. This is thesole testimony offered by the General Counsel to support paragraph 5(d) of thecomplaint.Paragraph 5(e) of the complaint alleges that on or about October 30Foreman Young promulgated a "no talking" rule to prevent employees from dis-cussing and soliciting for the Union.Apart from the novel contention that a fore-man cannot put a stop to talking on working time if a union is the topic of discussion,the incidents upon which the General Counsel relies to establish that such a rule wasactually established are so sterile of significance that their mere recital should em-barrass the General Counsel.Lee Perkins testified that on October 30 Foreman Young saw him talking toEleuterio, Reedy, and Bill and told them to "cut out the bull-t."Eleuterio testified 26 that on October 30 he was talking to Reedy in the shippingroom (it is not clear whether this was on lunch break or working time) and Young,who was about 15 feet away, made a "yak-yak" motion with his hands in front of hismouth.This summarizes the evidence offered to support paragraph 8(e).B. Conclusions1.Violations of Section 8(a)(3)a.Company knowledgeI have previously credited the testimony of Catena that arrangements had beencompleted to provide a paint supplier for Kress 'on Monday, October 28; that onTuesday Catena instructed Chunn not to manufacture any more paint for Kress; andthat on Wednesday he instructed Lawrence to tell Chunn to lay off 10 men withoutnaming the men or the departments.On each of these days Catena was in NewYork.On this testimony I accept the fact that the motive for the layoff was purelyeconomic.Under these circumstances the General Counsel cannot, and I do not be-- Reedy also testified that Taylor remarked that she did not know how they would getout the paint "if there was a layoff about the union " Later the witness equivocated asto this remark and stated, "She didn't come right out and say it," but that was what hethought she "was leading up to." This testimony, obviously intended to be' self-serving, Ifind too ambiguous for consideration'a This is the only testimony, except for corroborative testimony by Reedy, that Breeding,retained as a tinter in place of Shrewsbury, signed a card. It is most unusual thatthiscard was not offered with the cards of the other employees by the GeneralCounsel.26Neither Eleuterio nor Reedy testified in support of Perkins' testimony. HARRISPAINT COMPANY, ETC.81lieve he claims to,27 substitute his judgment for that ofmanagementas to the numberof employees to be laid off nor the departments from which they were to be selectedViolation of Section 8(a)(3) can be found only if it can be established that em-ployees selected for layoff were selected on the basis of Respondent's knowledge orsuspicion of their union membership, sympathy, or activity.One of the difficultiesin ascertainingthe facts is the confusion and contradiction inthe testimony of the General Counsel'switnessesand the fact that much of it waselicited in response to leading questions.28While some union activity and distribu-tion of cards took place on Monday, October 28, the greatest activity appears to haveoccurred on Tuesday and Wednesday and the activity consisted almost entirely of thedistribution and signing of cards.While there is testimony that a great deal of thisactivity took place in the plant it was, on direction of Hughes, done surreptitiously atlunch breaks and in the restrooms.No witness testified that any supervisor saw himsign a card and those who were questioned affirmatively stated that no supervisor waspresent when he signed.Eleuterio testified that he told Foreman Young, in thepresence of Lee Perkins, on Tuesday afternoon in the course of a conversation re-lated to the quantity of work at Harris that the employees were signing cards for theUnion.Young denied the conversation and Perkins, although called by the GeneralCounsel, was not asked to corroborate this.Unlike most of the witnesses, I have arecollection of Eleuterio whom I have previously described as hostile to the Respond-ent and voluble in testifying.Apart from the contradictions in his testimony, theconflicts with that of other witnesses, the fact that there was no reason for such di-vulgence to Young (with whom he had not been on speaking terms), and the failureof a friendly witness to corroborate such important testimony, I would discreditEleuterio on demeanor.Assuming, however, that Supervisors Young, Cole, and Taylor became aware ofunion activity within the plant on either Tuesday or Wednesday, it is then necessaryto impose upon this assumption a superstructure of inferences. It must then be in-ferred that the supervisors learned not only of union activity but knew or suspectedthe identity of the participants; that they communicated this knowledge to Chunnbefore the selections were made; and that Chunn's selections were based on the in-formation received.Thereis not aniota of proof to support any of these successiveinferences and there is sworn testimony in denial of each.Chunn, a credible wit-ness,29denied that he knew of union activity at the time the layoffs took place; yet,if the General Counsel has any case, I must arbitrarily discredit Chunn withoutsupporting grounds of demeanor, contradictory testimony, or extrinsic evidence.b.The individuals selectedWhile this case could be dismissed without further ado on the grounds of insuffi-cient evidence of company knowledge, the reasons given by Chunn for selecting thedepartments and the individuals -warrant examination since of the 10 employees laidoff on October 31, 8 had signed union cards. Chunn testified that he selected theshipping department for the reason that'its employees were the least skilled and em-ployees from other departments could be drafted to replace them when occasion re-quiredOf the five employees selected all had signed cards, a fact which createssuspicion 30The payroll for the week ending October 31 31 reveals that 11 employees,21 In the absence of a briefand oralargument some speculation must be made as to thetheory of the General Counsel's case..28While objections to leading questions were frequently sustained the damage has beendone when the question has been asked for the clue has then been given and the question,rephrased, receives the expectant answerIn other cases the General Counsel utilizedleading questions through routine procedure of "exhausting the witness' recollection(This does not imply that the General Counsel alone was guilty of leading witnesses )29While there is testimonythat Chunntold an employee that Catena-and not he hadselected the individuals to be terminated, this is a harmless act of self-exculpation ratherthan a meaningful untruth.The responsibility for selection is not at issue30Cf.F.W. Woolworth Company,25 NLRB 1362, where the Board held that, when com-pany knowledge of the identity of union adherents had been established, a marked varia-tion in the number of union members laid off as against nonunion members created aninference of discrimination81General Counsel'sExhibit No. 52. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDexclusive of the drivers, were employed in shipping.These, together with their datesof employment and classification, were:EmployeeDate ofemploymentClassificationJames A. Meldon--------------------------4/27/59Order picker-will-call departmentOwen A. Bush----------------------------9/18/62Order picker.Glen Griffith------------------------------10/30/62Warehouse order picker.Lee L. Perkins ----------------------------1/18/60Do.Rioliard Russotto-------------------------4/29/55Warehouse order picker (night).Cecil T. Bradley--------------------------8/21/61Puts up stock.Jerry Donnel------------------------------9/9/63Do.Vincent Eleuteno-------------------------9/25/62Order picker.Robert Reedy, Jr--------------------------8/9/62Do.Noel Thomas ------------------------------8/15/62Order picker-McCrory.Joseph L Biickman-----------------------7/30/63Puts up stock.A check of the cards submitted by the General Counselagainstthe payroll of Octo-ber 31 discloses that of the 11 employees all had signed cards except Meldon,Russotto, and Bush and that all three were retained.Meldon and Russotto, however,not only had special classifications (Meldon was the only "will call" order picker andworked in the service center and Russotto was the only night order picker) but theyhad substantial seniority over the other employees in shipping 32 (Perkins, third inseniority, was not laid off although he had signed a card.) . It is therefore the failureto terminate Bush and retain one of the union shippers whichalonecan establish adiscriminatory motive and alone I find it insufficient, particularly as there is nothingin the record to indicate that Chunn knew that Bush had not signed a card nor toindicate that he knew the other employees had. Bradley, who had more plantwideseniority than Bush, was specifically selected because he had trouble in the mixingdepartment and had only recently transferred to shipping. Since the Board has yetto hold that an employer must terminatenonunionemployees beforeunion em-ployees to rebut an inference of discrimination I find no support for the charge thatthe layoffs in shipping were unlawfully motivated.As to the labelers, Chunn testified that Mrs. Bradley and Mrs. Thomas were ter-minated because the Respondent had, from past experience, determined that it wassound policy to lay off a wife if it became necessary to lay off or discharge the hus-band and vice versa.Whether or not one agrees, such a policy is not discriminatorywithin the meaning of the Act. Pugh was laid off because she was junior in point ofresumed service to the other labelers.Her two prior voluntary quittings were alsotaken into account.Perkins, employed for 16 years, had not signed a card and was known as a com-pany man. The General Counselallegeshe was selected as a reprisal against his sonwho had signed a card. The General Counsel offered no evidence to support sotenuous a conclusion and I am unwilling to accept a naked assertion of fact as a sub-stitute for proof.Chunn's reasons for selecting Perkins have been set forth at length,supra,and I find them plausible. If it is the contention of the General Counsel, asitappears to be, that Washington should have been discharged and Perkins retaineditmust be noted that Washingtonsigned acard while Perkins did not.Chunn decided to select one tinter for layoff and picked Shrewsbury over Breed-ing,who was junior in term ofservice.Again, however, Shrewsbury had not signedwhile Breeding had 33 and the General Counsel's theory of discrimination suffersfrustration.The General Counsel presumably relies on testimony that Shrewsburydistributed cards and participatedin unionactivity to establish Respondent's motiva-tion.However, Shrewsbury's own testimony,supra,belittleshis union activity.Again the General Counsel is playing both ends against the middle for had the Re-spondent laid off Breeding instead of Shrewsbury it would have been alleged that it32While Respondent had no seniority policy as to layoffs (Catena testified that there hadbeen no prior economic layoffs at Harris), seniority is always a factor which meritsconsideration23Breeding signed on the parking lot under alleged surveillance by Cole HARRIS PAINT COMPANY, ETC.83was because he had signed a union card and Shrewsbury had not. The Employer istrapped here regardless of his choice. I accept the Employer's reasons for selectingShrewsbury as being nondiscriminatory.34This leaves Trull.Chunn testified that when the Houston run, which serviced onlythe Kress account, was discontinued' a driver could be released.Chunn determinedto keep the over-the-road drivers and release one of the other drivers.Trull andfive other drivers were classified as semitruck drivers, over-the-road.Trull had previ-ously quit the service of the Respondent and was junior in point of resumed serviceto the other drivers except for John Curry. The testimony of Chunn establishes thatCurry left the employment of Harris without notice but does not indicate whether ornot it was before or after Trull was laid off.35Curry did, however, sign a card onOctober 29 (General Counsel's Exhibit No. 17) so that in any event it would bedifficult to find discrimination against Trull in favor of Curry based on union activity.c.The discharges for causeOn Friday, November 1, Gray,,Williams, and Hayes were discharged for absentee-ism.Only Gray had signed a union card and neither Williams nor Hayes had en-gaged in any union activity.Gray had signed his card in the restroom and there isno evidence that any supervisor knew or learned of his signing.Williams, however,testified that after his discharge on Friday he returned on Monday "to straighten itout" and was told by Cole that "they" understood he was mixed up "with the unionbusiness along with Hayes and Gray" and nothing could be done, a statement deniedby Cole. Since Cole had good and sufficient reason to discharge all three, had noreason to suspect either Williams or Hayes of union sympathy, and had no reasonto give Williams such a self-incriminatory reason, I find this testimony was contrivedby Williams to support the amendment to the complaint.36The record of absenteeism of these employees has been set forth,supra,and neednot be repeated here.Although it is not required that an employer justify dischargesmerely because a charge of discrimination has been made, I believe the recordsjustify the action taken.37d. SummaryWhen economic justification for a reduction in personnel has been established it isnot enough that the terminations coincide with the inception of union organizationand that a majority of the employees terminated had signed union cards. In theabsence of any direct evidence of a discriminatory motive the following factors mustbe considered:(1) Prior record of hostility on the part of the employer toward the union.(2) Evidence of company knowledge or grounds for suspicion of the identity ofthe union adherents.38(3)Evidence from which it may be inferred that the reasons given for the selec-tion of either the departments to be affected or the individuals chosen were fictitiousand asserted to conceal a discriminatory motive.In this case there is lack of any evidence to support either (1) or (2) and as to (3)the reasons given by Chunn haveprima facievalidity and have not been rebutted byother evidence.This is that unusual case brought under Section 8(a)(1) and (3) ofthe Act in which a Trial Examiner's findings are free from serious misgivings.34Chunn testified that he later recommended Shrewsbury for a job with another em-ployer and that Shrewsbury was accepted3vThe termination date of Curry is illegible on the payroll sheet (General Counsel'sExhibit No. 52) and furthermore it is not known whether the date shown is dated back tothe beginning of his absence or to a date when the Respondent determined he had quit.3oThe credibility of Gray and Williams with respect to alleged interrogation is dis-cussedinfra.37This case may be distinguished from the Board's recent decision inFamily Laundry dDry Cleaning, Inc.,147 NLRB 251. In that case a discharged employee had been ab-sent 4 days without notice but the record also indicated that she had been a leader inunion activity and that this was known to the company38CfFirestone Steel Products,147 NLRB 4G2, where the Trial Examiner made no find-ing of company knowledge but found a violation of Section 8(a) (3) notwithstandingTheBoard, in affirming, made such a finding but the facts upon which its finding was made areleft to surmise. 84DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Violations of Section8(a)(1)a. InterrogationThe interrogation alleged herein presents the Usual routine issue of credibility sinceeach allegation has been denied by the supervisor in question.While I do not consider the interrogation of Williams and Gray by Foreman Coleto have been the interrogation alleged in paragraph 5 of the complaint I think afinding must be made in contemplation of a holding by the Board that the matterwas fully litigated at the hearing.On the basis of notes taken at the hearing I re-solve this issue in favor of Cole and against Williams and Gray.Gray and Williamsappeared but briefly at the hearing and were among some 28 witnesses heard lastFebruary and I have, no present, refreshed recollection of their demeanor on thestand.In addition to the notes I have considered the very positive testimony of Graythat he worked on Tuesday, October 29,as againstthe Respondent's records show-ing him absent on that day as casting reflection on both his credibility and recollec-tion.Again with Williams there is conflict between his testimony that he workedonWednesday and the record of his absence. (I have previously discreditedWilliams' testimony as to an alleged conversation with Cole on the following Monday.)As to those incidents upon which the General Counsel does rely, i.e., the interroga-tion of Perkins, Greaux, and Reedy, I find it unnecessary to resolve the conflicts inthe testimony.The testimony of the witnesses does not disclose that the interroga-tion, ifit infact occurred, occurred in any context of coercion and restraint.Theirtestimony is that each was interrogated in a working area by a minor supervisor(Greaux and Perkins were interrogated by theirimmediatesupervisors) and theinterrogation was unaccompanied by threats of reprisal39 Infact the record is bareof evidence of Respondent's hostility or animus toward the Union at the time theinterrogation took place 4°InBonnie Bourne d%bla Bourne Co. v. N L.R.B.,332 F. 2d 47 (C.A. 2), thecourt, reversing the Board's finding that the interrogation which took place was un-lawful, referred to certain criteria to be employed in determining the circumstancesunder which interrogation became unlawful.These included:(1)The background, that is, Is there a history of employer hostility anddiscrimination?(2) The nature of the information sought, e.g., Did the interrogator appear to beseeking information on which to take action against individual employees?(3) The identity of the questioner, i.e., How high was he in the company hierarchy?(4) Place and method of interrogation, e.g., Was employee called from work tothe boss' office?Was there an atmosphere of "unnatural formality"?-(5)Truthfulness of the reply.Applying these standards to the instant case, (1), (2), and (4) must be answeredin the negative, and as to (3) the questioners occupied the lowest rank in the super-visory hierarchy, e.g., they were the immediate supervisors of the rank-and-file em-ployees.As to (5), Greaux deniedsigning acard and Perkins and Reedy gaveevasive answers.All of the standards suggested by the court, it might be noted,have at one time or another been used by the Board in evaluating the character ofinterrogation.It is unnecessary, however, to rely upon theBournedecision for thelanguage used by the dissenting minorityinBlueFlash Express, Inc.,109 NLRB 591,seems sufficient to dispose of the issue.41The minority, while disagreeing that theinterrogation therein did not constitute coercion and restraint, stated, page 597:There are, of course, instances of interrogation which can properly be regardedas isolated, casual, and too inconsequential -in their impact to constitute a viola-tion of the Act or to warrant a Board remedy.19While there is an implied threat in Young's alleged remark to Perkins that it was apoor time to be starting a union and that things might get rough when the work slackedoff at Christmastime I do not consider this sufficient to establish that the interrogationwas coercive.40There is testimony by one employeethat at the time he was hiredsome 2 or 3 yearsprior to the time of the layoffs he was warned by Cole not to engage in union activityThis testimony is both too remote in time and meagerin substanceto demonstrate hos-tility toward the Union on the part of the Respondent or to establish its policy towardunions.11 InBlue Flasheach of the employees interrogateddenied signing a card DEL-MONT CONSTRUCTION COMPANY85I find the circumstances under which the interrogation is alleged to have takenplace meets this exclusion 42b.The "no talking rule" and the alleged surveillanceThe contentions of the General Counsel with respect to paragraphs 5(d) and (e)of the complaint and the evidence to support the allegations are too absurd to warrantcomment 43As counsel for the Respondent suggests in his brief, if Cole was re-quired to leave the roof then the president of any company remains in his office atthe risk of committing an unfair labor practice if his secretary chooses to sign a cardthere.As the evidence in this and other cases shows, a frequent locale for the sign-ing of cards is the employees' restroom and it would follow that should a foremanhappen to be using the facilities when a signing was taking place a posthaste de-parture would be required regardless of the urgency of the visit or the immediatestage of operations.It is recommended that the complaint, insofar as it alleges violation of Section8(a)(1), be dismissed.Upon the basis of the foregoing findings of fact, I make the following:CONCLUSIONS OF LAW1.Respondentis anemployerengagedin commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local 79 is a labor organization within the meaning of Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.49 See alsoMrs. Dora S. Lanthieret at., d/b/a Lanthier Machine Works,116 NLRB1029, 1037;N.L.R.B. v. Blue Bell, Inc.,219 F. 2d 796 (C.A.5) ; Max Saxd/b/aContainerManufacturing Company v. N.L.R.B.,171 F. 2d 769 (C.A.7) ;N.L.R.B. v. TennesseeCoach Company,191 F. 2d 546 (C.A.6) ; N.L.R.B. v. J. D. McCatron, et al., d/b/a PriceValley LumberCo., 216 F. 2d 212 (C.A.9) ; N.L.R.B.v.PeerlessProducts, Inc.,264 F. 2d769 (C.A.7) ; N.L.R.B. v. T. A. Moaahey,at al., d/b/a Columbus Marble Works,233 F.2d 406 (C.A. 5).41The Trial Examiner stated during the examination of a witness under the surveillanceallegation that he would grant a motion to strike paragraph 5(d) at the conclusion of theGeneral Counsel's case.For reasons which are obvious the motion was not made.Del-Mont Construction CompanyandLocal 542, InternationalUnion of OperatingEngineers,AFL-CIO, PetitionerDel-Mont Construction CompanyandLocal 57, Laborers DistrictCouncil of Philadelphia and Vicinity, AFL-CIO, Petitioner.Cases Nos. 4-RC-5394 and 4-RC-5393.December 14, 1964DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeHearing Officer Robert H. Levan. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.150 NLRB No. 9.